Citation Nr: 9903347	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  95-39 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Joshua S. Blume, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1941 to 
May 1945, and the record reflects that he was authorized to 
wear the Combat Infantryman's Badge (CIB) and the Purple 
Heart as a result of his service.  The record also reflects 
that the veteran died in June 1994.  The appellant is the 
veteran's surviving spouse.

The issue now on appeal to the Board of Veterans' Appeals 
(Board) arises from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied service connection for the 
cause of the veteran's death.  The appellant timely perfected 
an appeal in November 1995, and testified at a hearing on 
appeal before a local hearing officer in the same month.

The Board notes that the RO also denied entitlement to 
Dependents' and Educational Assistance (DEA) under Chapter 
35, a nonservice-connected death pension and accrued 
benefits, and it notified the appellant of these denials in 
June 1995.  The appellant has not appealed any of these 
issues, however, and therefore the issues are not in 
appellate status.  

The issue of DEA was, admittedly, listed in the statement of 
the case (SOC) that the RO issued in September 1995.  
However, the appellant's notice of disagreement, filed in the 
previous month, mentioned only the issue of entitlement to 
Dependency and Indemnity Compensation (DIC), and at the RO 
hearing, when the hearing officer announced that entitlement 
to DEA was also an issue, the representative immediately 
clarified that the sole issue on appeal was entitlement to 
service connection for the cause of the veteran's death.  
Consequently, DEA is not in appellate status.  See 38 C.F.R. 
§§ 20.201, 20.202 (1998).


REMAND

The appellant essentially contends that a disability of 
service origin caused, or contributed substantially or 
materially, to the veteran's death.  She therefore seeks 
favorable relief.

The Board has reviewed the evidence associated with the 
claims file to date, and finds that additional development is 
necessary in order to clarify an inconsistency in the record.  
Essentially, whereas the death certificate reflects that the 
veteran died of cardiopulmonary arrest due to atherosclerotic 
heart disease, a supporting letter from a physician who 
apparently had treated the veteran for many years prior to 
his death, asserts that it was a stroke sustained by the 
veteran that ultimately led to his demise.  This physician, 
Scott L. Kellman, M.D., argues that the veteran's anxiety 
about his service-connected knee disability led to 
hypertension, and that hypertension was responsible for his 
stroke, which led to his placement in a nursing home where he 
died.  The medical basis from which Dr. Kellman concluded 
that the cause of the veteran's death was something other 
than what is listed on the death certificate is not clear, 
however, given Dr. Kellman's long history of seeing the 
veteran as a patient, the Board finds that eliciting an 
explanation of this medical basis from Dr. Kellman would be 
helpful to it in resolving this apparent inconsistency.

Related to this is the fact that although the death 
certificate reflects that the veteran's died in the Long 
Beach Nursing Home in Nassau, New York, copies of the final 
treatment records from this nursing home are not currently of 
record.  The Board finds that obtaining these records is 
necessary for complete and thorough consideration of the 
case.

Accordingly, this claim is hereby REMANDED to the RO for the 
following actions:

1.  The RO should obtain the address of 
the Long Beach Nursing Home in Nassau, 
New York from the appellant, contact this 
facility, and obtain from it all 
treatment reports pertaining to the 
veteran that it has on file.  Once these 
records are obtained, they should be 
associated with the claims file.  If the 
RO is unable to obtain the records, that 
fact should be documented in the claims 
file.

2.  The RO should also contact Dr. 
Kellman, and request from him elaboration 
of his April 1995 medical opinion 
concerning the cause of the veteran's 
death.  Specifically, the RO should ask 
Dr. Kellman to clarify the medical basis 
for his conclusion that the veteran 
ultimately died of a stroke.

3.  After completion of the foregoing, 
and after undertaking any other 
development deemed warranted by the 
record, the RO should readjudicate the 
claim of entitlement service connection 
for the cause of the veteran's death 
under all relevant evidence and all 
pertinent legal authority.

4.  If the decision remains adverse to 
the appellant, she and her representative 
should be issued a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond before the case is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to obtain additional 
development and adjudication.  No inference should be drawn 
regarding the final disposition of this claim.  The veteran 
need take no further action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).








- 4 -


